DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          ADALBERTO LOPEZ,
                              Appellant,

                                       v.

 COMMISSION ON HUMAN RELATIONS and INSYNC STAFFING INC.,
                       Appellees.

                                  No. 4D18-458

                                [June 14, 2018]

  Appeal from the State of Florida, Commission on Human Relations; L.T.
Case No. FCHR 18-004.

  Adalberto Lopez, Fort Pierce, pro se.

  No brief filed for appellees.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                            *          *          *

  Not final until disposition of timely filed motion for rehearing.